Title: To Thomas Jefferson from Aaron Burr, 9 October 1800
From: Burr, Aaron
To: Jefferson, Thomas



Dear Sir/
N, York 9th: Octr. 1800

The family of Alston of South Carolina is probably well known to you—The Young gentleman who will hand you this, bids fair to do honor to his Name and his Country—His Warmest wishes, and his influence which is already important, are engaged in promoting your election—He has passed through the eastern States and is now on his return to attend the Legislature of S.C. of Which he is a Member—I refer you to him for any thing regarding domestic politics—
With respectful attachment I am Dear Sir Your friend & st

A; Burr

